United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, VEHICLE MAIL
FACILITY, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-244
Issued: May 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2014 appellant filed a timely appeal from an October 15, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to modify OWCP’s loss of
wage-earning capacity (LWEC) determination.
FACTUAL HISTORY
This case has previously been before the Board. OWCP accepted that appellant, a mail
truck operator, sustained paranoia and a delusional disorder causally related to factors of his
federal employment. It paid temporary total disability compensation for intermittent periods
1

5 U.S.C. § 8101 et seq.

from February 18 to October 1, 1993 and for the period beginning November 26, 1994. OWCP
referred appellant to vocational rehabilitation. Appellant enrolled in paralegal training in
April 1996 and completed his training in October 1997. OWCP found on November 18, 1998
that he could perform the duties of a paralegal, resulting in 42 percent LWEC. It reduced
appellant’s compensation effective December 8, 1998. By an October 12, 1999 decision, an
OWCP hearing representative affirmed the November 18, 1998 decision reducing appellant’s
wage-loss compensation based on his capacity to earn wages in a selected paralegal position.
The Board, on November 7, 2001, affirmed the LWEC decision finding that OWCP
appropriately considered the proper factors in reducing his monetary compensation, including the
availability of paralegal positions and his vocational aptitudes and physical limitations.2 The
facts of the case, as set forth in the Board’s prior decision, are hereby incorporated by reference.
The relevant facts are set forth below.
In his August 14, 2014 letter requesting modification of the November 18, 1998 LWEC
determination, appellant contended that he was unable to obtain employment as a paralegal from
1997 to the present due to his employment record at the employing establishment and the
medication he had been taking since February 16, 1993 which kept him sedated.
In an August 20, 2014 letter, OWCP advised appellant of the criteria necessary for
modifying a wage-earning capacity decision. It requested that he submit evidence indicating
why the requested modification was warranted based on the given criteria.
In letters dated August 25 and September 6 and 18, 2014, appellant alleged that OWCP’s
LWEC determination was made in error because OWCP knew that, under the circumstances
related to his prior employing establishment, medication, and statements, he would not have been
effective as a paralegal. He further alleged that his emotional condition had worsened and he
had to take stronger medication to accommodate his condition. Appellant stated that medical
reports of record established that he was totally disabled for work.
In an August 26, 2014 medical report, Dr. David A. Frankel, a Board-certified
psychiatrist, reported that appellant had informed him that, although he had been retrained as a
paralegal, he was unable to perform this job. Appellant stated that his psychiatric problems
interfered with his thinking and the side effects of his medications made it difficult to sufficiently
concentrate.
By decision dated October 15, 2014, OWCP denied modification of the November 18,
1998 LWEC determination. It found that the evidence submitted was not sufficient to establish
modification of its prior LWEC determination.

2

Docket No. 00-967 (issued November 7, 2001).

2

LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination.3
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.4 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.5
ANALYSIS
In requesting modification of the November 18, 1998 LWEC determination, appellant
has alleged that the original determination was, in fact, erroneous. He contended that OWCP
knew that, under circumstances related to his prior employing establishment, medication, and
statements made, he would not have been effective as a paralegal. Appellant has presented no
evidence to support his general allegation of error. There is also no evidence that he was unable
to perform the duties of the selected position on the date the LWEC decision was issued. The
Board has previously affirmed the reduction of appellant’s wage-loss compensation based on his
capacity to earn wages in the selected paralegal position. Appellant has not demonstrated that
the original determination was erroneous or that he was retrained or otherwise vocationally
rehabilitated since the November 18, 1998 decision. The only remaining basis for modification
is whether the medical evidence establishes a material change in the nature and extent of the
injury-related conditions.
Appellant asserted that he was unable to obtain employment as a paralegal from 1997 to
the present due to his medical condition and resultant total disability. He stated that his
emotional condition had worsened and the medication he had been taking since February 16,
1993 kept him sedated. Dr. Frankel noted in his August 26, 2014 report that appellant had
informed him that, although he had been retrained as a paralegal, he was unable to perform this
job because his psychiatric problems interfered with his thinking and side effects of his medicine
made it difficult to sufficiently concentrate. This report does not establish a material change in
appellant’s injury-related emotional conditions such that he would be unable to perform the
constructed position. Dr. Frankel did not provide a firm medical diagnosis or provide his own
opinion that appellant was totally disabled; rather, he relied on appellant’s own representation of
disability. The Board will not require OWCP to pay compensation for disability in the absence

3

See Sharon C. Clement, 55 ECAB 552 (2004).

4

Sue A. Sedgwick, 45 ECAB 211 (1993).

5

Id.

3

of any medical evidence directly addressing disability. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.6
The evidence does not establish that appellant’s accepted work-related medical
conditions have materially changed, that the original wage-earning capacity determination was in
error or that he had been retrained or otherwise vocationally rehabilitated. For these reasons,
appellant has not established that the November 18, 1998 wage-earning capacity determination
should be modified.
Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not met his burden of proof to modify OWCP’s
LWEC determination.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Selden H. Swartz, 55 ECAB 272, 278 (2004).

4

